Citation Nr: 0012909	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1993, for the grant of entitlement to service connection for 
post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from February 1970 to January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Fort Harrison 
Medical And Regional Office Center, which established 
entitlement to service connection for PTSD with an effective 
date of February 1, 1993. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Entitlement to service connection for PTSD was denied by 
the Board in November 1986, and entitlement to service 
connection for PTSD was again denied by the Board in a 
decision dated on April 12, 1993.  A motion for 
reconsideration was denied, and a subsequent appeal was 
dismissed.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than February 1, 1993, for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Entitlement to service connection for PTSD was denied by the 
Board in November 1986, and entitlement to service connection 
for PTSD was again denied by the Board in a decision dated on 
April 12, 1993.  A motion for reconsideration was denied by 
the Board on November 15, 1993.  A subsequent appeal, in 
pertinent part pertaining to PTSD, to United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals)(hereinafter, "Court") was 
dismissed in a June 1994 Order.  As such, the determinations 
are final, and the Board cannot now go behind those 
decisions.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
1999); see also 38 C.F.R. § 20.1304(b). 

Notwithstanding, in this case, a document received by the RO 
on February 1, 1993 was regarded by the RO as a petition to 
reopen a claim of entitlement to service connection for PTSD.  
There was no new and material evidence submitted with the 
document.  Considering that an issue of whether new and 
material evidence has been received to warrant reopening a 
claim of entitlement to service connection for PTSD was 
certified to the Board in June 1992 and was then pending 
appellate decision by the Board, the document received in 
February 1993 constituted a duplicate claim.  The agency of 
original jurisdiction either did not have jurisdiction at all 
since the claim was already pending on appeal before the 
Board at that time or, in the alternative, there was no new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a); cf Cerullo v. Derwinski, 1 Vet. App. 195, 196-98 
(1991) (an appeal divests a lower adjudicatory tribunal of 
jurisdiction over a case).  New and material evidence on 
which the veteran's claim was ultimately granted did not come 
in until well after 1993.  

In conclusion, under ordinary circumstances the veteran was 
not entitled to an effective date prior to April 12, 1993, 
the date of the Board's last decision denying his claim.  It 
follows that under no circumstances is he entitled to an 
effective date prior to that assigned by the RO, February 1, 
1993.


ORDER

Entitlement to an effective date earlier than February 1, 
1993, for the grant of entitlement to service connection for 
PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

